Title: To Benjamin Franklin from Phillip Faure: Promissory Note, 25 May 1779
From: Faure, Phillip
To: Franklin, Benjamin


Passy May 25. 1779
Received of his Excellency B. Franklin Esqr Two Louis d’ors, to assist me in returning to America which I promise to repay to the honble. President of Congress, or his Order. I have signed three Notes of this Tenor & Date to serve as one.
Phillip FaureSurgeon of the Frigate Hancock.
 
Notation in William Temple Franklin’s hand: Philip Faure’s Notes of hand for 2 Louis
